Citation Nr: 0600897	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

		THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to an initial compensable evaluation for 
sinusitis.

6.  Entitlement to an initial evaluation in excess of 20 
percent for benign prostatitic hypertrophy (BPH). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from July 1980 to February 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 RO decision that denied the 
veteran's claims of service connection for left and right 
shoulder disabilities, and left and right knee disabilities.  
The veteran also appealed the initial noncompensable rating 
assigned for sinusitis and BPH.  In November 2003, the Board 
remanded the veteran's claims to the RO for further 
development.  In a June 2005 RO decision, the RO granted the 
veteran an increased rating from 0 to 20 percent for BPH as 
of the date of his entitlement to service connection.  He 
continues to appeal for a higher rating. 

The appeal regarding an initial rating in excess of 20 
percent for BPH is REMANDED to the Appeals Management Center 
(AMC) in Washington, D.C., for further development.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  There is no competent evidence of a current left knee 
disability. 

3.  There is no competent evidence of a current right knee 
disability.

4.  There is no competent evidence of a current left shoulder 
disability.

5.  There is no competent evidence of a current right 
shoulder disability. 

6.  The veteran's sinusitis is manifested by acute attacks 1 
to 2 times per year which require antibiotic treatment. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

2.  A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  A left shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 

4.  A right shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  The criteria for an initial 10 percent rating for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The Board finds that the requirements with respect to the 
content of the VCAA notice have been fully met in this case.  
The veteran was informed of the VCAA in an April 2004 letter.  
It is acknowledged that this letter was issued subsequent to 
the adjudication of his claims in April 2001.  However, it is 
also noted that his claims were subsequently readjudicated in 
June and August 2005 supplemental statements of the case, 
after receiving VCAA notice and the veteran had additional 
time to respond.  The April 2004 VCAA letter and June 2005 
supplemental statement of the case, which cited 38 C.F.R. 
§ 3.159, essentially informed the veteran of the 



information or evidence it needed from him and what he could 
do to help with his claims.  The RO also advised the veteran 
of what VA would do to assist him in the development of his 
claims.  Although the veteran's various duty to assist 
letters did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The April 2004 letter did specifically note that if he did 
not have any new evidence to submit or report he should 
advise the RO and they would proceed with his appeal.  He was 
given ample opportunity to submit any additional evidence and 
argument.  In sum, the RO informed the veteran in the April 
2001 rating decision, the statement of the case, and 
supplemental statements of the case of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in 
timing and not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file now 
contains the veteran's service, VA and private medical 
records.  At this time, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal of these two claims.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added).  Here, the 
veteran was indeed afforded a VA compensation examination in 
order to better ascertain the nature and etiology of his 
bilateral knee and shoulder disabilities, and to determine 
the current severity of his sinusitis. 




Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review of his 
claims.

Factual Background

The veteran served on active duty from May 1976 to May 1979 
and from July 1980 to February 2001.  

On entrance examination in May 1976, the veteran's upper and 
lower extremities were normal.  
 
In December 1976, the veteran reported he had left knee pain 
since attending jump school 3 weeks earlier.  He described 
his pain as a dull ache and located at the lateral aspect of 
the patella.  On examination, he had full range of motion.  
He had no edema, effusion, or other visible or palpable 
abnormalities.  The impression was a strain of the lateral 
collateral ligaments.  

An undated medical record, which appears to reflect treatment 
sometime between December 1976 and April 1977, shows that the 
veteran complained of left knee pain.  He described the pain 
as being located lateral to the patella.  He says he had 
increased pain while running on hard surfaces.  On 
examination, he had full range of motion and no edema.  He 
had single pointed tenderness about the lateral aspect of the 
patella.  The impression was a strain of the lateral 
collateral ligament.
 
In September 1978, the veteran complained of pain in both 
knees.  He said he had a history of bilateral knee pain since 
December 1976.  On examination, he had no effusion, crepitus, 
or tenderness.  He had good range of motion and stability.  
The impression was possible chondromalacia.  A day later, he 
continued to complain of knee pain.  

In October 1978, it was noted the veteran complained of body 
aches. 
 
In December 1978, the veteran complained of knee pain, and 
chondromalacia was noted. 

On separation examination in March 1979, the veteran's upper 
and lower extremities were noted as normal.

On enlistment examination in June 1980, the veteran's upper 
and lower extremities were noted as normal. 

In December 1999, the veteran presented with complaints of 
chronic left shoulder pain.  He denied a history of trauma.  
On examination of the left shoulder, he had 5/5 upper 
extremity strength, full range of motion, and no bony 
tenderness.  His shoulder was neurovascularly intact.  The 
assessments included osteoarthritis versus impingement 
syndrome. 
 
In February 2000, the veteran presented with chronic left 
shoulder pain.  In March 2000, he presented for follow up 
treatment.  It was noted that Motrin had not helped and that 
he had pain with activity.  The assessment was degenerative 
joint disease of the left shoulder. 

A consultation report dated in March 2000 shows that the 
veteran reported he had left shoulder pain since September 
1999.  Following an examination, the assessment was left 
shoulder bursitis versus rotator cuff tendonitis.  

In April and June 2000, the veteran was noted as having 
resolving tendonitis of the rotator cuff of the left shoulder  
A June 2000 X-ray of the left shoulder was normal 

On retirement examination in September 2000, it was noted 
that the veteran's upper  and lower extremities were normal.  
He also related he had a history of parachute jumps in the 
1970s and 1980s and had associated but unspecified recurrent 
problems.

The veteran underwent a VA general medical compensation 
examination in October 2000.  The veteran reported having 
shoulder problems for at least 2 to 3 years.  He said he had 
pain in both shoulders with the right side being worse than 
the left.  He said he could not lift as much weight as he had 
in the past.  He said his shoulders were otherwise 
asymptomatic.  He had full range of motion without pain.  X-
rays of the shoulders were normal.  The diagnosis was no 
pathology of the shoulders.  He said he had problems with his 
knees for the last 15 to 18 years.  On examination, he had 
full range of motion.  Drawer and McMurray testing was 
negative.  He had no tibiofemoral pain at the medial or 
lateral aspects of the knees. X-ray of the knees were normal.  
The diagnosis was no pathology of the knees.  As for the 
sinuses, he said his condition became acute once or twice a 
year.  On examination, there was no stuffiness; and his 
turbinates appeared normal.  There was minimal tenderness 
over the forehead and at the maxillary sinuses.  X-rays of 
the paranasal sinuses were normal.  The diagnosis was minimal 
sinusitis with minimal tenderness over the maxillary sinuses 
and front sinuses.  

In October 2000, the veteran underwent X-ray studies at a 
private facility.  His right and left shoulders reflected 
normal bone mineralization, and no evidence of fracture, 
dislocation, or foreign bodies.  There was no focal soft 
tissue swelling.  His left acromioclavicular joint was 
intact.  His knees reflected normal bone mineralization.  
There as no evidence of fracture, dislocation, or foreign 
bodies.  There was no focal soft tissue swelling and no 
effusion.  Sinus X-rays show that the veteran had 
symmetrically aerated paranasal sinuses.  He had no air fluid 
levels or mucoperiosteal thickening.  The surrounding osseous 
structures were unremarkable.
  
Private medical records, dated in 2002 and 2003, show that 
the veteran complained of joint pain including shoulder pain.  
The diagnoses included fibromyalgia.  Additionally, he 
complained of allergies.

VA treatment records, dated in 2004 and 2005, show that the 
veteran was treated for fibromyalgia and mild osteoarthritis.  
He was also treated for allergies. 

Private medical records, dated from 2003 to 2005, reflect 
complaints of pain in the shoulders.  Diagnoses included 
myalgia. 

A March 2005 VA compensation examination report shows that 
the veteran said his symptoms included daily episodes of 
nasal stuffiness and head pain.  In the past, he said, he had 
frequent infections but in the last 3 years, he said he been 
getting allergy shots and his infection rate had decreased to 
twice a year.  He said his infections are treated with 
antibiotics.  He said he had chronic rhinitis which was 
minimally clear with no evidence of infection.  His disease 
was primarily located in the upper respiratory area and he 
had a considerable amount of mucus in the morning.  He never 
had any surgery for his sinusitis but he does take Neurontin 
to help his pain.  He also said he took nasal spray which 
helped relieve his symptoms.  There was a nasal quality to 
his speech which was indicative of someone with chronic 
sinusitis.  On examination, his nose was extremely boggy and 
tender.  His nasal mucosa was purple in areas, which was very 
typical of allergic rhinitis.  He had a clear discharge and 
his turbinates were engorged and swollen.  He had tenderness 
over the frontal and maxillary sinuses.  His baseline between 
severe attacks is one of chronic discomfort and nasal 
congestion.  He said he received allergy shots on a weekly 
basis and had infections requiring antibiotic treatment twice 
a year.  He was on bed rest only one time for 2 days in 
December 2004.  It was noted that he was somewhat lethargic.  
Sinus X-rays taken in May 2005 reflected no evidence of 
sinusitis and normal looking paranasal sinuses.  The nasal 
septum was minimally deviated to the right. 

Service Connection Claims

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Left and Right Shoulder Disabilities

On entrance examination in May 1976 and on separation 
examination in March 1979, the veteran's upper extremities 
were normal.  
 
On enlistment examination in June 1980, the veteran's upper 
extremities were noted as normal.  In December 1999, the 
veteran presented with complaints of chronic left shoulder 
pain.  He denied a history of trauma.  On examination of the 
left shoulder, he had 5/5 upper extremity strength, full 
range of motion, and no bony tenderness.    His shoulder was 
neurovascularly intact.  The assessments included 
osteoarthritis versus impingement syndrome. 
 
In February 2000, the veteran presented with chronic left 
shoulder pain.  In March 2000, he presented for follow-up 
treatment.  It was noted that Motrin had not helped and that 
he had pain with activity.  The assessment was degenerative 
joint disease of the left shoulder.  A consultation report 
dated in March 2000 shows that the veteran reported he had 
left shoulder pain since September 1999.  Following an 
examination, the assessment was left shoulder bursitis versus 
rotator cuff tendonitis.  In April and June 2000, the veteran 
was noted as having resolving tendonitis of the rotator cuff 
of the left shoulder.  A June 2000 X-ray of the left shoulder 
was normal 

On retirement examination in September 2000, it was noted 
that the veteran's upper  and lower extremities were normal.

The veteran underwent a VA general medical compensation 
examination in October 2000.  The veteran reported having 
shoulder problems for at least 2 to 3 years.  He said he had 
pain in both shoulders with the right side being worse than 
the left.  He said he could not lift as much weight as he had 
in the past.  He said his shoulders were otherwise 
asymptomatic.  He had full range of motion without pain.  X-
rays of the shoulders were normal.  The diagnosis was no 
pathology of the shoulders. 

In October 2000, the veteran underwent X-ray studies at a 
private facility.  His right and left shoulders reflected 
normal bone mineralization, and no evidence of fracture, 
dislocation, or foreign bodies.  There was no focal soft 
tissue swelling.  His left acromioclavicular joint was 
intact.    

Private medical records, dated in 2002 and 2003, show that 
the veteran complained of joint pain including shoulder pain.  
The diagnoses included fibromyalgia.  

VA treatment records, dated in 2004 and 2005, show that the 
veteran was treated for fibromyalgia and mild osteoarthritis. 

Private medical records, dated from 2003 to 2005, reflect 
complaints of pain in the shoulders.  Diagnoses included 
myalgia. 

In sum, it is noted that the veteran did not have any 
complaints, treatment or diagnoses pertaining to the 
shoulders during his first period of active duty.  During his 
second period of active duty, from December 1999 to April 
2000, he presented for treatment of left shoulder problems, 
including pain and diminished strength.  He was variously 
diagnosed as having osteoarthritis, bursitis, impingement 
syndrome, and rotator cuff tendonitis.  In April and June 
2000, it was noted that his condition was resolving.  
Notably, his X-rays of the left shoulder, performed in June 
2000 were normal, and not indicative of arthritis.  

Post-service records show that when the veteran was examined 
for VA compensation proposes in October 2000 physical 
findings of the shoulders were normal, as were X-rays.  The 
diagnosis was no pathology of the shoulders. 

Service connection is only available for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Here, there is no current, competent evidence of left or 
right shoulder disability.  Again, it is noted that no 
pathology of the shoulders was identified following an 
October 2000 examination.  It is acknowledged that the 
veteran has been diagnosed as having fibromyalgia and 
osteoarthritis, neither, however, have been linked to a 
disease or injury in service to include shoulder problems 
during active duty.  Indeed, the diagnosis of arthritis has 
not been substantiated on X-ray examination as X-ray studies 
have been reported to be normal.  As such, the veteran is not 
currently shown to have a right or left shoulder disability 
that is related to service and his claims for service 
connection are denied.



Left and Right Knee Disabilities

A review of the veteran's service medical records shows that 
during the veteran's first period of service, he presented 
for treatment in December 1976, he reported having left knee 
pain since attending jump school 3 weeks earlier.  He 
described his pain as a dull ache and located at the lateral 
aspect of the patella.  The physical examination was 
essentially normal.  The impression was a strain of the 
lateral collateral ligaments.  

In September 1978, the veteran complained of pain in both 
knees.  He said he had a history of bilateral knee pain since 
December 1976.  A physical examination was essentially 
normal.  The impression was possible chondromalacia. 

In December 1978, the veteran complained of knee pain, and 
chondromalacia was noted. 

On separation examination in March 1979, the veteran's upper 
and lower extremities were noted as normal.

With regard to the veteran's second period of service, it was 
noted that his lower extremities were normal on entrance 
examination.  There are no knee complaints, treatment or 
diagnoses during his second period of duty.  On retirement 
examination in September 2000, it was noted that the 
veteran's lower extremities were normal.  He also related he 
had a history of parachute jumps in the 1970s and 1980s and 
had associated but unspecified recurrent problems.

The veteran underwent a VA general medical compensation 
examination in October 2000.  The veteran reported having 
problems with his knees for the last 15 to 18 years.  On 
examination, he had full range of motion.  Drawer and 
McMurray testing was negative.  He had no tibiofemoral pain 
at the medial or lateral aspects of the knees.  X-rays of the 
knees were normal.  The diagnosis was no pathology of the 
knees.  

In October 2000, the veteran underwent X-ray studies at a 
private facility.  His knees had normal bone mineralization.  
There as no evidence of fracture, dislocation, or foreign 
bodies.  There was no focal soft tissue swelling and no 
effusion. 
  
In sum, it is noted that the veteran presented for treatment 
of knee problems (in December 1976, and September and 
December 1978) during his first period of active duty.  He 
was variously assessed as having a strain of the lateral 
collateral ligaments of the left knee and chondromalacia.  
When he was examined for separation purposes in March 1979, 
his lower extremities were noted as normal.  During the 
course of his second period of active duty, there are no 
complaints, treatment or diagnoses regarding the knees.  It 
is noted, however, that the veteran reported a history of 
recurrent problems associated with parachute jumping at his 
retirement examination.  He did not specify the nature of his 
problems. 

When the veteran was examined for VA compensation purposes in 
October 2000, it was determined following an interview of the 
veteran and a physical evaluation with X-ray studies that he 
did not have any pathology of the knees. 

The Board emphasizes that service connection is only 
available for disability resulting from disease or injury 
that was incurred or aggravated in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Here, there is no current, competent evidence of left or 
right knee disability.  As in the aforementioned claims, it 
is noted that an October 2000 VA examination revealed no 
pathology of the knees.  Although osteoarthritis and 
fibromyalgia have been noted, neither have been attributed to 
a disease or injury in service to include knee problems 
during active duty.  In addition, the diagnosis of arthritis 
has not been confirmed on X-ray examination, including in the 
private medical records submitted by the veteran.  As such, 
any complaints the veteran had in service appear to have been 
acute and transitory and to have resolved without residual 
pathology.  The veteran is not shown to currently have a knee 
disability that is related to service.  The claims of service 
connection for right and left knee disabilities are therefore 
denied. 

All Service Connection Claims

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claims on 
appeal.  However, in the absence of any competent evidence to 
support the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

The Board has considered the veteran's assertions in reaching 
its decision on his claims, and does not doubt the sincerity 
of his beliefs.  However, as the veteran is a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on medical 
matters, such as whether he, in fact, suffers from a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an initial rating award is at issue, as is the case 
here, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Sinusitis

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 
non compensable rating is assigned when detected by X-ray 
only.  A 10 percent rating is warranted when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

The veteran underwent a VA general medical compensation 
examination in October 2000, in part, for the purpose of 
assessing the severity of his sinusitis.  During the 
examination, he said his condition became acute once or twice 
a year.  On examination, there was no stuffiness; and his 
turbinates appeared normal.  There was minimal tenderness 
over the forehead and at the maxillary sinuses.  X-rays of 
the paranasal sinuses were normal.  The diagnosis was minimal 
sinusitis with minimal tenderness over the maxillary sinuses 
and front sinuses.  Sinus X-rays show that the veteran had 
symmetrically aerated paranasal sinuses.  He had no air fluid 
levels or mucoperiosteal thickening.  The surrounding osseous 
structures were unremarkable.
A March 2005 VA compensation examination report shows that 
the veteran said his symptoms included daily episodes of 
nasal stuffiness and head pain.  On examination, his nose was 
extremely boggy and tender.  His nasal mucosa was purple in 
areas, which was very typical of allergic rhinitis.  He had a 
clear discharge and his turbinates were engorged and swollen.  
He had tenderness over the frontal and maxillary sinuses.  
His baseline condition between severe attacks was described 
as one of chronic discomfort and nasal congestion.  He said 
he received allergy shots on a weekly basis and had 
infections requiring antibiotic treatment twice a year.  He 
was on bed rest only one time for 2 days in December 2004.  
It was noted that he was somewhat lethargic.  Sinus X-rays 
taken in May 2005 reflected no evidence of sinusitis and 
normal looking paranasal sinuses with a minimally deviated 
nasal septum. 

While the X-ray examination of his sinuses were essentially 
normal, the veteran has been shown to experience active 
symptoms.  The Board concludes that these active symptoms 
support a finding that the veteran's sinusitis more nearly 
approximates the criteria for assignment of no more than an 
initial 10 percent rating for sinusitis.  In this regard, it 
is noted that both the October 2000 and the March 2005 VA 
compensation examinations reflect that the veteran has one or 
two incapacitating episodes per year of sinusitis requiring 
antibiotic treatment.  Although it is somewhat unclear as to 
what the duration of his antibiotic treatment has been, the 
Board will give the veteran the benefit of the doubt and 
concede that such has been of the requisite duration.  
38 U.S.C.A. § 5107(b).  These symptoms, requiring treatment, 
exceed the criteria for a non compensable evaluation and the 
Board concludes that the criteria for an initial 10 percent 
rating for the period of the appeal have been met.  

The evidence does not support the assignment of a 30 percent 
rating, as he is not shown to have three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 





ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied. 

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an initial 10 percent rating for sinusitis is 
granted, subject to the law and regulations controlling the 
award of monetary benefits. 


REMAND

It is noted that the current medical evidence is inadequate 
to evaluate the veteran's BPH.  In this regard, it is noted 
that a March 2005 VA examination reflects incomplete 
information as to his voiding frequency.  Further, 
uroflowmetry testing was not conducted such that the rating 
criteria regarding obstructed voiding can be applied.  
Notably, the examiner noted that ultrasound and postvoiding 
intravenous pyelogram had not been completed and should be 
done in the future.  On remand, the veteran should be 
afforded another VA genitourinary examination so that his 
current symptomatology of BPH can be assessed.  38 C.F.R. § 
4.115a.



Accordingly, the case is REMANDED for the following action:

1.  The veteran's outstanding VA medical 
records, regarding his BPH, must be 
obtained. 

2.  The RO should make arrangements for 
the veteran to undergo a VA genitourinary 
examination.  All indicated tests and 
studies are to be performed to include 
uroflowmetry.  The claims folder must be 
made available to the physician for 
review of the case.  The examiner should 
provide information regarding urinary 
leakage, urinary frequency (to include 
the rate of daytime and nighttime 
voiding), obstructed voiding, and the 
nature of his medical management, if any.  
The examiner should set forth in detail 
all findings.

3.  Thereafter, the RO must readjudicate 
the merits of the veteran's claim for an 
initial rating in excess of 20 percent 
for BPH based on all the evidence of 
record and all governing legal authority.  
If the benefits sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


